Citation Nr: 1733924	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 13-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for thoracolumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to service connection for left lower extremity (LLE) radiculopathy, to include a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to November 1973, including as a field radio operator.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter now rests with the RO in Anchorage, Alaska.

In an October 2015 decision, the Board remanded the matter to obtain a supplemental clinical opinion with regard to the Veteran's claimed thoracolumbar spine disorder with DDD and DJD, and LLE radiculopathy. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").


FINDINGS OF FACT

1. The competent and credible evidence is in relative equipoise as to whether the Veteran's thoracolumbar spine DDD and DJD is caused by, or related to, his active duty.

2. The competent and credible evidence is in relative equipoise as to whether the Veteran's LLE radiculopathy is caused by, or related to, his active duty.



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for thoracolumbar spine DDD and DJD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for LLE radiculopathy have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claims of entitlement to service connection for thoracolumbar spine DDD and DJD, and LLE radiculopathy.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his thoracolumbar DDD and DJD, and LLE radiculopathy, to include a left knee condition, are caused by or related to his service, including personal assault. See April 2010 Notice of Disagreement; May 2009 Statement in Support of Claim for PTSD Secondary to Personal Assault.

According to his service treatment records (STRs), the Veteran underwent an enlistment examination in September 1971. See September 1971 Report of Medical Examination. A clinical evaluation found a normal spine and normal lower extremities. Subsequently, the Veteran reported pain in the left knee. See April 1972 progress note (STR).

In June 1972, the Veteran reported being involved in a fight. See June 1972 progress note (STR). According to the corresponding progress note, the Veteran was struck in the nose, causing a superficial abrasion.

The Veteran underwent a separation examination in September 1973. See September 1973 Report of Medical Examination. A clinical evaluation of the Veteran's spine and lower extremities yielded normal results. In addition, the Veteran noted that he did not have recurrent back pain; bone, joint, or arthritis; or neuritis. Id. The Veteran was also quoted as stating that his health was "good." Id.

A laminectomy to resolve the Veteran's DDD of the thoracolumbar spine was performed in 2001. See March 2008 VA outpatient medicine note; December 2015 Compensation and Pension Examination.

In a May 2009 statement, the Veteran reported that he was assaulted in a racially motivated attack by fellow servicemen. See May 2009 Statement in Support of Claim for PTSD Secondary to Personal Assault. Specifically, the Veteran stated that he was hit in the face with a cane and thrown down some cement stairs, breaking his nose. Id. According to the Veteran, his left knee has hurt him since the incident. Id. In addition, he said that his back subsequently started giving him trouble. Id. He reported that his doctors claim that his back problem is what is causing his knee pain. Id.

A VA examination to evaluate the Veteran's back, left knee, and lower extremities took place in January 2010. See January 2010 Compensation and Pension Examination Report. Based on a physical examination and an MRI, the examiner diagnosed the Veteran with thoracolumbosacral spine strain with DDD and DJD and LLE radiculopathy. However, the examiner stated that he was unable to determine the etiology of the Veteran's condition without resort to speculation due to the lack of data in the STRs, including the lack of complaints of back pain at separation and the lack of treatment for the back until 30 years or so after service. In addition, the examiner determined it is more likely than not that the Veteran's left knee pain is due to the LLE radiculopathy resulting from the Veteran's DDD and DJD and surgical procedures of his lumbar spine. See also March 2008 VA outpatient medicine note.

In September 2014, a private physician, Dr. W.B., examined the Veteran with regard to his thoracolumbar spine and LLE complaints. See September 2014 private examination report by Dr. W.B. The examiner diagnosed the Veteran with lumbar spondylosis with myelopathy and reported that both physical examination and MRI were consistent with radicular pain in the Veteran's left extremity. The examiner also stated that the Veteran's reported knee pain is not organic, but, rather, is radiating pain emanating from the pathology noted in his lumbar spine. In her report, the examiner stated that she had "no doubt" that the Veteran's spinal and LLE conditions are service-connected. She reasoned that the Veteran has degenerative changes throughout his entire lumbar spine of varying degrees of severity that are likely related to his in-service "lifestyle for [a] prolonged period of time" that required him to carry a "significant amount of weight on his back." Specifically, in this regard, the examiner noted the Veteran's service as a Marine and as a communication specialist, which would have required him to carry heavy communication and radial equipment.

The Veteran underwent another VA examination in December 2015. See December 2015 Compensation and Pension Report. The examiner diagnosed the Veteran with DJD and DDD of the lumbar spine with associated left S1 radiculopathy. However, the examiner determined that it was less likely than not that the conditions were incurred or caused by his service. The examiner reasoned that, although the September 2014 private examination found that the conditions were undoubtedly related to service, the private examiner did not specify the basis of her statement, and the Veteran's STRs showed no injury or trauma of his lumbar spine. In addition, the examiner stated that current studies on the role for mechanical stresses in the genesis of disk degeneration and herniation show that simple mechanical stimulations of functional vertebral segments cannot cause a disk herniation - rather, a complex mechanical stimulation combining forward and lateral bending of the spine followed by violent compression is needed to produce herniation of the disk. Further, according to the examiner, direct mechanical stimulation of the disk tissue or cell generates complex metabolic and cellular responses that lead to qualitative and quantitative modulation of disk matrix proteins. Thus, the examiner concluded, "it is becoming increasing likely that physical and metabolic factors act in concert to produce disk herniation." See December 2015 Compensation and Pension Report.

Upon review of the evidence, the Board finds that the competent and credible evidence is in relative equipoise with respect to the question of nexus between the Veteran's service and his thoracolumbar spine DDD and DJD and LLE radiculopathy. According to the Veteran's private physician, his diagnosed back condition with LLE radiculopathy is "undoubtedly" related to his service. Specifically, the examiner cited the Veteran's military occupational specialty (MOS) of communication specialist as requiring him to carry a significant amount of weight, including heavy communication equipment, on his back for a prolonged period of time. In addition, the private physician found that the Veteran's left knee pain is related to his back condition. The medical record supports the positive association between the Veteran's back condition, LLE radiculopathy, and left knee condition. See January 2010 Compensation and Pension Examination Report; March 2008 VA outpatient medicine note. In the December 2015 VA examination report, the examiner agreed with the Veteran's diagnoses of thoracolumbar spine DDD and DJD with LLE radiculopathy. However, the examiner concluded that the conditions were less than likely related to the Veteran's service. In his reasoning, the examiner referred to current studies regarding the effect mechanical stresses have on the spine and spinal tissue. There is no evidence to doubt the credibility of either examiner. Moreover, both examinations were predicated on a full reading of the medical record.

The Board acknowledges the well-supported analysis and conclusions of the December 2015 VA examination. Accordingly, the Board finds the opinion probative. However, the Board also assigns probative value to the September 2014 private opinion. In considering the private opinion, as directed by the Board's remand, the VA examiner stated that the private physician did not specify the basis of her positive nexus opinion. In her report, however, the private examiner specifically cited and discussed the rigorous and prolonged physical nature of the Veteran's MOS as a cause of his condition. Indeed, military personnel records confirm the Veteran's MOS as field radio operator. See DD 214. Therefore, the Board finds that the examinations are equally probative. As such, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for thoracolumbar spine DDD and DJD as well as for LLE radiculopathy is warranted. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for thoracolumbar spine DDD and DJD is granted.

Entitlement to service connection for LLE radiculopathy is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


